In an action to foreclose a mechanic’s lien, plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Richmond County, dated July 31, 1975, as, after a nonjury trial, (1) dismissed the complaint as against defendant Consolidated Edison Company and (2) discharged his notice of lien on real property owned by the said defendant. Judgment reversed insofar as appealed from, on the law and the facts, with costs, and judgment is awarded to plaintiff against defendant Consolidated Edison Company in the amount of $18,749.72, plus interest, *608which is payable out of the funds the said defendant is holding which are due defendant Marcus Substructure Corporation. Plaintiff established a valid lien against defendant Consolidated Edison (see Lien Law, § 3). Accordingly, plaintiff should prevail in this action on that lien. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.